Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
2.	Claims 22-26 are added. Claims 4-7 and 11-26 are pending.

Response to Arguments
Applicant’s arguments, filed on 11/5/2021, with respect to the rejection(s) of claim(s) 4-7 and 11-21 under 35 USC § 103 have been fully considered.  Applicant’s arguments that Xie et al is not qualified as a prior art because it is owned by the same assignee is considered and persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Chockalingam et al. (US. Pub. No. 2014/0064249 A1) in view of  Luo el al. (US. Pub. No. 2015/0351121 A1); please see citation below.

Applicant’s arguments, filed on 11/5/2021, with respect to claims 22-26 are moot in view of new grounds of rejection.

The applicant asserts that the combination of Chockalingam and Luo does not teach or suggest: “entering, by the UE, a connected state with a serving base station in response to the signal strength of at least one of the one or more neighboring base stations other than the serving base station exceeding a threshold signal strength that would cause interference to broadcast reception at the UE”. Examiner respectfully disagrees.

The combination of Chockalingam and Luo, specifically Chockalingam teaches in some scenarios, the UE can receive adequate signal strength, as measured by RSRP levels, but may also experience a high level of interference in the downlink direction (e.g., from neighbor cells that transmit on the same frequencies and resource elements that carry the reference signals for measuring RSRP) and/or in the uplink direction (e.g., from other UEs communicating with the same cell or with neighbor cells). The RSRP measured by the UE, which measures power received on certain designated resource elements of resource blocks, can include both reference signal power from a serving cell and interference power from overlapping neighbor cells. As a result, interference power from neighbor cells can add to the RSRP measurement. (See Chockalingam; Par. [23]-[24]) The UE 302 of Chockalingam, can provide information to the eNodeB 304, such as measurement reports 308, based on the measurements, and the eNodeB 304 can respond, under certain network conditions, to adjust communication with the UE 302. The UE 302 can use a physical layer measurement and reporting component to determine a reference signal received power (RSRP) along with a received signal strength indicator (RSSI) for the serving eNodeB 304 and for other neighboring eNodeBs, e.g., neighboring network base stations that the UE 302 has detected as a result of a previous network search procedure and/or based on information provided by the serving eNodeB 304. The UE 302 locates and measures neighbor cells when the SINR of the serving cell falls below a UE-defined SINR threshold, and when channel quality (such as both RSRP and SINR) for the neighbor cell exceeds the network-defined RSRP threshold and the UE-defined SINR threshold, the UE 302 sends a modified measurement report to the eNodeB 304 to trigger a handover to a neighbor cell. [Once a signal quality measured exceeds a defined threshold, the measurements report is transmitted to the serving cell, this implies that the UE entered a connected state with the serving cell] (See Chockalingam; Par. [39] and Fig. 6A)
Therefore, and for the reasons set above, the combination of Chockalingam and Luo teaches: “entering, by the UE, a connected state with a serving base station in response to the signal strength of at least one of the one or more neighboring base stations other than the serving base station exceeding a threshold signal strength that would cause interference to broadcast reception at the UE”.

The applicant asserts that the combination of Chockalingam and Luo does not teach or suggest: “the threshold signal strength is a predetermined amount below a signal strength of the serving base station”. Examiner respectfully disagrees.

The combination of Chockalingam and Luo, specifically Chockalingam teaches a network-defined signal strength threshold, e.g., an A2 threshold. When the signal strength of the serving cell exceeds the A2 threshold [Therefore the A2 threshold is below the signal strength of the serving base station], the UE enters the connected mode when the serving cell's signal quality becomes better than [Above] an A2 threshold [Signal strength threshold].  The UE can send a measurement report indicating an A2 event when the measured RSRP falls below −106 dBm. With high interference levels, the SINR may be low (e.g., at or below −5 dB), resulting in poor connection quality, even though the measured RSRP may exceed the A2 threshold. A 10-dB difference in SINR can impact a connection quality substantially. The neighbor cell can provide a better connection for the UE than the serving cell, but may the UE may be unable to handover   (See Chockalingam; Par. [25])
Therefore, and for the reasons set above, the combination of Chockalingam and Luo teaches: “the threshold signal strength is a predetermined amount below a signal strength of the serving base station”.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 4, 6, 11-13,  17-19 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chockalingam et al. (US. Pub. No. 2016/0360462 A1) in view of Luo et al. (US. Pub. No. 2015/0351121 A1).
Regarding claim 4, Chockalingam discloses a method of wireless communication (See Abstract), comprising: 
measuring, by a user equipment (UE) configured for broadcast communications from a broadcast transmitter (See Par. [48]-[50] and Fig. 5 of Chockalingam for a reference to the UE 502 that is connected to both serving cell 506 and neighboring cell 504, and which receives a broadcast signals from both transmitters), a signal strength for each of one or more neighboring base stations (See Par. [52]-[53] and Fig. 6; Step 612 of Chockalingam for a reference to the wireless communication device (UE) measures a signal strength, e.g., RSRP, and a signal quality, e.g., SINR, of each neighbor cell); and
entering, by the UE, a connected state with a serving base station (See Par. [39] and Fig. 6A of Chockalingam for a reference to the UE compares the measured signal strength to the [SINR threshold]. If the reception signal strength of any neighboring BS exceeds the signal strength threshold, then the UE sends a modified measurement report to the eNodeB 304 (Serving BS) to trigger a handover to a neighbor cell (Step 620 of Fig. 6A) [Once the measurements report is transmitted to the serving cell, this implies that the UE entered a connected state]) in response to the signal strength of at least one of the one or more neighboring base stations other than the serving base station exceeding a threshold signal strength (See Par. [23], [36], [39] and Fig. 6A of Chockalingam for a reference to the transmission of the modified measurement report is performed in response to the UE receives, from the neighbor cell, a signal strength [measured by: RSSI, RSRP and SINR], which exceeds a predetermined quality/strength threshold) that would cause interference to broadcast reception at the UE (See Par. [39] and Fig. 6A of Chockalingam for a reference to receiving a signal from the neighbor cell that is measured to have a high RSRP and SINR cause a high level of interference since the neighbor cell transmits on the same frequency and resource elements of the serving cell [Therefore, receiving a signal from the neighbor cell that is measured to have a high RSRP and SINR, exceeding a signal strength threshold, would cause a high level of interference]); wherein the threshold signal strength is a predetermined amount below a signal strength of the serving base station (See Par. [25] and of Chockalingam for a reference to a measurement report will not be sent to the eNodeB, when the RSRP of the serving cell exceeds a network-defined signal strength threshold [an A2 threshold]. Therefore, the UE enters the connected mode when the serving cell's signal quality becomes better than [Above] an A2 threshold [Signal strength threshold]); wherein the threshold signal strength is exceeded by the signal strength of the at least one of the one or more neighboring base stations when a difference between the signal strength of the serving base station and the signal strength of the at least one of the one or more neighboring base stations is less than a difference between the signal strength of the serving base station and the threshold signal strength (See Par. [25]-[27] and of Chockalingam for a reference to handover can be triggered when a neighbor cell is identified that may provide a more stable connection and higher audio quality, when the UE experiences low SINR  in the serving cell. An A3 event can be triggered when the neighbor cell is better than the serving cell at least by the overall offset value [Difference between signal strength of the neighbor cell and the serving cell is compared to the A3 event threshold])

However, Luo disclose transmitting, by the UE, a broadcast clear-to-send (CTS) signal to the one or more neighboring base stations other than the serving base station (See Par. [84]-[85] and Fig. 9B of Luo for a reference to the UE schedules the downlink CET (DL transmission) by broadcasting a channel reserving signal (CRS) that may be a CTS signal sent to all interfering neighboring cells after the UE enters the service area of the serving cell) once entered into the connected state with the serving base station (See Par. [84]-[85] and Fig. 9B of Luo for a reference to the UE obtains the configuration and scheduling information [Network access information], which is provided to the UE in the connected mode through primary component carrier (PCC) [Connected to the serving cell]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Luo and Chockalingam. The motivation of combination would be to improve the system’s efficiency, by avoiding interference from neighboring cells, since the neighboring cells will refrain from interfering transmissions for the certain amount of time and perform LBT after receiving the CTS signal. (Luo; Par. [85])

Regarding claim 6, the combination of Chockalingam and Luo, specifically Chockalingam discloses the method of claim 4, further including: obtaining, by the UE, a resource allocation from the serving base station for the transmitting the broadcast CTS signal See Par. [23], [29] of Chockalingam for a reference to the SINR measured, the measurements report and reference signal transmitted use particular designated resource elements (Frequency/Time) assigned by the serving eNB 304).

Regarding claim 11, Chockalingam discloses a method to enable the UE:
to measure, by a user equipment (UE) configured for broadcast communications from a broadcast transmitter (See Par. [48]-[50] and Fig. 5 of Chockalingam for a reference to the UE 502 that is connected to both serving cell 506 and neighboring cell 504, and which receives a broadcast signals from both transmitters), a signal strength for each of one or more neighboring base stations (See Par. [52]-[53] and Fig. 6; Step 612 of Chockalingam for a reference to the wireless communication device (UE) measures a signal strength, e.g., RSRP, and a signal quality, e.g., SINR, of each neighbor cell); and
entering, by the UE, a connected state with a serving base station (See Par. [39] and Fig. 6A of Chockalingam for a reference to the UE compares the measured signal strength to the [SINR threshold]. If the reception signal strength of any neighboring BS exceeds the signal strength threshold, then the UE sends a modified measurement report to the eNodeB 304 (Serving BS) to trigger a handover to a neighbor cell (Step 620 of Fig. 6A) [Once the measurements report is transmitted to the serving cell, this implies that the UE entered a connected state]) in response to the signal strength of at least one of the one or more neighboring base stations other than the serving base station exceeding a threshold signal strength (See Par. [23], [36], [39] and Fig. 6A of Chockalingam for a reference to the transmission of the modified measurement report is performed in response to the UE receives, from the neighbor cell, a signal strength [measured by: RSSI, RSRP and SINR], which exceeds a predetermined quality/strength threshold) that would cause interference to broadcast reception at the UE (See Par. [39] and Fig. 6A of Chockalingam for a reference to receiving a signal from the neighbor cell that is measured to have a high RSRP and SINR cause a high level of interference since the neighbor cell transmits on the same frequency and resource elements of the serving cell [Therefore, receiving a signal from the neighbor cell that is measured to have a high RSRP and SINR, exceeding a signal strength threshold, would cause a high level of interference]); wherein the threshold signal strength is a predetermined amount below a signal strength of the serving base station (See Par. [25] and of Chockalingam for a reference to a measurement report will not be sent to the eNodeB, when the RSRP of the serving cell exceeds a network-defined signal strength threshold [an A2 threshold]. Therefore, the UE enters the connected mode when the serving cell's signal quality becomes better than [Above] an A2threshold [Signal strength threshold]); ; wherein the threshold signal strength is exceeded by the signal strength of the at least one of the one or more neighboring base stations when a difference between the signal strength of the serving base station and the signal strength of the at least one of the one or more neighboring base stations is less than a difference between the signal strength of the serving base station and the threshold signal strength (See Par. [25]-[27] and of Chockalingam for a reference to handover can be triggered when a neighbor cell is identified that may provide a more stable connection and higher audio quality, when the UE experiences low SINR  in the serving cell. An A3 event can be triggered when the neighbor cell is better than the serving cell at least by the overall offset value [Difference between signal strength of the neighbor cell and the serving cell is compared to the A3 event threshold])
Chockalingam does not explicitly disclose transmitting, by the UE, a broadcast clear-to-send (CTS) signal to the one or more neighboring base stations other than the serving base station once entered into the connected state with the serving base station.
However, Luo disclose transmitting, by the UE, a broadcast clear-to-send (CTS) signal to the one or more neighboring base stations other than the serving base station (See Par. [84]-[85] and Fig. 9B of Luo for a reference to the UE schedules the downlink CET (DL transmission) by broadcasting a channel reserving signal (CRS) that may be a CTS signal sent to all interfering neighboring cells after the UE enters the service area of the serving cell) once entered into the connected state with the serving base station (See Par. [84]-[85] and Fig. 9B of Luo for a reference to the UE obtains the configuration and scheduling information [Network access information], which is provided to the UE in the connected mode through primary component carrier (PCC) [Connected to the serving cell]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Luo and Chockalingam. The motivation of combination would be to improve the system’s efficiency, by avoiding interference from neighboring cells, since the neighboring cells will refrain from interfering transmissions for the certain amount of time and perform LBT after receiving the CTS signal. (Luo; Par. [85])





Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 6.

	Regarding claim 17, Chockalingam discloses measure, by a user equipment (UE) configured for broadcast communications from a broadcast transmitter (See Par. [48]-[50] and Fig. 5 of Chockalingam for a reference to the UE 502 that is connected to both serving cell 506 and neighboring cell 504, and which receives a broadcast signals from both transmitters), a signal strength for each of one or more neighboring base stations (See Par. [52]-[53] and Fig. 6; Step 612 of Chockalingam for a reference to the wireless communication device (UE) measures a signal strength, e.g., RSRP, and a signal quality, e.g., SINR, of each neighbor cell); and
entering, by the UE, a connected state with a serving base station (See Par. [39] and Fig. 6A of Chockalingam for a reference to the UE compares the measured signal strength to the [SINR threshold]. If the reception signal strength of any neighboring BS exceeds the signal strength threshold, then the UE sends a modified measurement report to the eNodeB 304 (Serving BS) to trigger a handover to a neighbor cell (Step 620 of Fig. 6A) [Once the measurements report is transmitted to the serving cell, this implies that the UE entered a connected state]) in response to the signal strength of at least one of the one or more neighboring See Par. [23], [36], [39] and Fig. 6A of Chockalingam for a reference to the transmission of the modified measurement report is performed in response to the UE receives, from the neighbor cell, a signal strength [measured by: RSSI, RSRP and SINR], which exceeds a predetermined quality/strength threshold) that would cause interference to broadcast reception at the UE (See Par. [39] and Fig. 6A of Chockalingam for a reference to receiving a signal from the neighbor cell that is measured to have a high RSRP and SINR cause a high level of interference since the neighbor cell transmits on the same frequency and resource elements of the serving cell [Therefore, receiving a signal from the neighbor cell that is measured to have a high RSRP and SINR, exceeding a signal strength threshold, would cause a high level of interference]); wherein the threshold signal strength is a predetermined amount below a signal strength of the serving base station (See Par. [25] and of Chockalingam for a reference to a measurement report will not be sent to the eNodeB, when the RSRP of the serving cell exceeds a network-defined signal strength threshold [an A2 threshold]. Therefore, the UE enters the connected mode when the serving cell's signal quality becomes better than [Above] an A2threshold [Signal strength threshold]) ; wherein the threshold signal strength is exceeded by the signal strength of the at least one of the one or more neighboring base stations when a difference between the signal strength of the serving base station and the signal strength of the at least one of the one or more neighboring base stations is less than a difference between the signal strength of the serving base station and the threshold signal strength (See Par. [25]-[27] and of Chockalingam for a reference to handover can be triggered when a neighbor cell is identified that may provide a more stable connection and higher audio quality, when the UE experiences low SINR  in the serving cell. An A3 event can be triggered when the neighbor cell is better than the serving cell at least by the overall offset value [Difference between signal strength of the neighbor cell and the serving cell is compared to the A3 event threshold])
Chockalingam does not explicitly disclose transmitting, by the UE, a broadcast clear-to-send (CTS) signal to the one or more neighboring base stations other than the serving base station once entered into the connected state with the serving base station.
However, Luo disclose transmitting, by the UE, a broadcast clear-to-send (CTS) signal to the one or more neighboring base stations other than the serving base station (See Par. [84]-[85] and Fig. 9B of Luo for a reference to the UE schedules the downlink CET (DL transmission) by broadcasting a channel reserving signal (CRS) that may be a CTS signal sent to all interfering neighboring cells after the UE enters the service area of the serving cell) once entered into the connected state with the serving base station (See Par. [84]-[85] and Fig. 9B of Luo for a reference to the UE obtains the configuration and scheduling information [Network access information], which is provided to the UE in the connected mode through primary component carrier (PCC) [Connected to the serving cell]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Luo and Chockalingam. The motivation of combination would be to improve the system’s efficiency, by avoiding interference from neighboring cells, since the neighboring cells will refrain from interfering transmissions for the certain amount of time and perform LBT after receiving the CTS signal. (Luo; Par. [85])



Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 25, Chockalingam does not explicitly disclose wherein transmitting the broadcast CTS signal to the one or more neighboring base stations other than the serving base station is performed to allow the one or more neighboring base stations to determine an orthogonal beam for spatial listen before talk (LBT) transmissions.

However, Luo disclose wherein transmitting the broadcast CTS signal to the one or more neighboring base stations other than the serving base station is performed to allow the one or more neighboring base stations to determine an orthogonal beam for spatial listen before talk (LBT) transmissions (See Par. [62], [84]-[85] and Fig. 9B of Luo for a reference to the UE schedules the downlink CET (DL transmission) by broadcasting a channel reserving signal (CRS) that may be a CTS signal sent to all interfering neighboring cells after the UE enters the service area of the serving cell. Any neighboring transmitters that perform an LBT procedure may detect the RTS or CTS and refrain from interfering transmissions for the certain amount of time).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Luo and Chockalingam. The Luo; Par. [85])

Regarding claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 25.

5.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chockalingam et al. in view of Luo et al. and further in view of Hahm et al. (US. Pub. No. 2008/0063106 A1).
Regarding claim 5, the combination of Chockalingam and Luo does not explicitly disclose the method of claim 4, further including: obtaining, by the UE, identification information regarding each of the one or more neighboring base stations prior to the measuring, wherein the obtaining includes one of: acquiring the identification information from a system information broadcast transmitted by the one or more neighboring base stations; or receiving the identification information from the serving base station of the.
However, Hahm discloses obtaining, by the UE, identification information regarding each of the one or more neighboring base stations prior to the measuring (See Par. [65], [74] and Fig. 2 of Hahm for a reference to a BRTS signal is transmitted from the AP to all Active UEs with identification information), wherein the obtaining includes one of:
See Par. [27], [65], [74] and Fig. 4A & 4B of Hahm for a reference to a BRTS signal is transmitted from the AP to all Active UEs containing, implicitly, the ID (MAC Address) of the AP, as well as all the parameters required to connect the UE to the AP).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hahm, Luo and Chockalingam. The motivation of combination would be to improve the system’s efficiency, by maintaining service fairness between users, and improving the overall channel throughput. (Hahm; Par. [78])

6.	Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chockalingam et al. in view of Luo et al. and further in view of Han et al. (US. Pub. No. 2016/0360464 A1).
Regarding claim 7, the combination of Chockalingam and Luo does not explicitly disclose receiving, by the UE, the threshold signal strength from the serving base station.
However, Han discloses receiving, by the UE, the threshold signal strength from the serving base station (See Fig. 3; 100 and Par. [45], [97]-[98] of Han for a reference to the UE obtains configuration information of at least one neighboring cell. The configuration information includes threshold configuration and identification information of the neighboring cell).
quality of a radio signal obtained by UE, so handover occasions become more appropriate, and an unnecessary handover procedure is avoided. (Han; Par. [78])


Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 7.


Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 7.


7.	Claims 15, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chockalingam et al. in view of Luo et al. and further in view of Purnadi et al. (US. Pub. No. 2014/0036676 A1).
Regarding claim 15, the combination of Chockalingam and Luo does not explicitly disclose determining whether at least one of the one or more neighboring base stations having a signal strength that exceeds the threshold signal strength belongs to a different multicast-broadcast single frequency network (MBSFN) or public land mobile network (PLMN) from the serving 
However, Purnadi discloses determining whether at least one of the one or more neighboring base stations having a signal strength that exceeds the threshold signal strength belongs to a different multicast-broadcast single frequency network (MBSFN) or public land mobile network (PLMN) from the serving base station (See Par. [101], [131] of Purnadi for a reference to determining that the signal strength of target node is above a certain threshold and that the target cell belongs to a different MBSFN area) ; 
wherein entering the connected state is further in response to the determination that at least one of the one or more neighboring base stations belongs to a different MBSFN or PLMN from the serving base station (See Par. [101], [119] of Purnadi for a reference to that when the UE moves to a target cell belongs to a different MBSFN area, the MBMS service is continued through handover for UE in RRC connected mode and through cell (re)selection for UE in RRC idle mode. For the UE to select a target cell, it should switch to an RRC connected mode).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Purnadi, Luo and Chockalingam. The motivation of combination would be to improve the system’s performance, by efficiently maintaining MBMS continuity in Radio Resource Controller (RRC) connected and RRC idle modes during handover. (Purandi; Par. [01])

Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 15.


Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 15.

8.	Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chockalingam et al. in view of Luo et al. and further in view of Bontu et al. (US. Pub. No. 2014/0233408 A1).

Regarding claim 22, the combination of Chockalingam and Luo does not explicitly disclose wherein measuring, by the UE, the signal strength for each of the one or more neighboring base stations is performed while the UE is not in a connected state with the serving base station.
However, Bontu discloses wherein measuring, by the UE, the signal strength for each of the one or more neighboring base stations is performed while the UE is not in a connected state with the serving base station (See Par. [51] of Bontu for a reference to a UE measures RSRP and RSRQ with respect to the serving cell and neighboring cells autonomously when in RRC idle mode [Not connected to the serving cell]).
Bontu; Par. [120])

Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 22.

Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 22.

Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Mager et al. (US. Pub. No. 2016/0286454 A1) discloses a method for performing mobile communications and a mobile radio communication terminal device.
Kadous et al. (US. Pub. No. 2017/0048889 A1) discloses operations on a shared communication medium and the like.
Sadek (US. Pub. No. 2014/0226506 A1) discloses techniques for receiver assisted channel selection.


	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R. F./
Examiner, Art Unit 2413
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413